Citation Nr: 0511984	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for instability as a residual of a left knee meniscus tear.

2.	Entitlement to an initial rating in excess of 10 percent 
for limited extension of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to June 
1997.     

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision in which the RO granted service connection and 
assigned an initial noncompensable rating for the residuals 
of a meniscus tear to the left and right knees, effective 
June 21, 1997.  In March 1998, the veteran filed a notice of 
disagreement (NOD) with the assigned initial rating for his 
service-connected bilateral knee disability.  A statement of 
the case (SOC) was issued in May 1998, and the veteran filed 
a substantive appeal in December 1998.  

In a December 1999 decision, the RO increased to 10 percent 
the rating for service-connected residuals of a meniscus 
tear, bilateral, from June 21, 1997.  

In March 2000, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.    

In September 2000, the RO recharacterized the veteran's 
service-connected knee disability, as encompassing separate 
disabilities of each knee, and assigned an initial 10 percent 
rating for the residuals of a right knee meniscus tear, from 
June 21, 1997, and an initial 10 percent rating for the 
residuals of a left knee meniscus tear, from June 21, 1997 
(as reflected in a supplemental SOC (SSOC) dated that same 
month).

In July 2002, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of this hearing has been associated with 
the claims file.    

In October 2002, the Board undertook additional development 
of the claim for a higher initial rating for the residuals of 
a left knee meniscus tear, under the provisions of 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect. 

In a March 2003 decision, the Board denied the claim for an 
initial rating in excess of 10 percent for the service-
connected residuals of a right knee meniscus tear; hence, 
that matter is no longer before the Board.

Following the decision in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003) (which held that the provision of 38 C.F.R. 
§ 19.9 essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, was invalid), in October 
2003, the Board remanded to the RO the claim for a higher 
initial rating for left knee disability for action not yet 
undertaken (to include examination of the veteran), and for 
consideration of the claim in light of all additional 
evidence received.  

On remand, in December 2004, the RO granted service 
connection and assigned an initial 10 percent rating for left 
knee limitation of motion in extension (limited extension), 
from June 21, 1997.  The following month, the RO also 
continued its denial of an initial rating in excess of 10 
percent for a left knee meniscus tear (as reflected in a 
January 2005 SSOC).  As the veteran has continued his appeal 
for higher rating for all left knee disability (to include 
apparent instability as a residual of the left knee meniscus 
tear, and limited extension), the Board has recharacterized 
the issues remaining on appeal as on the title page.  

Because each of the claims remaining on appeal involves a 
request for a higher initial evaluation following the grant 
of service connection, the Board has characterized these 
claims in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board also notes that during the course of the appeal, 
the RO granted a temporary total rating for convalescent 
purposes, under the provisions of 38 C.F.R. § 4.30, following 
surgery for the veteran's residuals of a left knee meniscus 
tear, from December 4, 2000 to January 31, 2001; reinstating 
the 10 percent schedular rating from February 1, 2001 to the 
present.  Thus, the Board's consideration of the claim for a 
higher initial rating for the residuals of a left knee 
meniscus tear necessarily excludes the time period for which 
the temporary total rating was in effect.

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims on appeal is warranted, even though it will, 
regrettably, further delay a decision on these matters.

The veteran most recently underwent VA examination of his 
left knee in April 2004.  On physical examination of the left 
knee, the veteran was able to accomplish a range of motion of 
from 0 to 120 degrees.  There was positive lateral joint line 
tenderness and a positive McMurray.  There was also a 
potentially mild increased laxity on the left with a Lachman, 
but negative anterior and posterior drawer, and negative LCL 
and MCL instability.  The examiner noted that it was 
difficult to examine for ACL stability.  The examiner 
assessed bilateral knee injuries, greater in the left knee 
than the right, and further indicated that the veteran 
appeared to have ACL instability in the left knee and that an 
MRI would be arranged to evaluate the stability of the ACL.  
The examiner also noted that the veteran continued to 
experience instability and give-way problems in his knees, 
and that he had apparently lost a significant amount of range 
of motion in his knees, which made it more difficult to rise 
from a seated position and to traverse stairs.   

However, the Board finds that the results of this examination 
are insufficient for evaluating the current severity of 
either of the veteran's left knee disabilities.  

With regard to the veteran's service-connected limited 
extension of the left knee, the Board notes that the April 
2004 examiner did not render any findings regarding 
functional loss due to pain and/or other factors (as 
specifically directed by the Board, in its October 2003 
remand for further orthopedic examination), in accordance 
with the criteria provided under DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995) and 38 C.F.R. §§ 4.40, 4.45 (2004).  
Under such criteria, when evaluating joints on the basis of 
limited motion, VA must consider whether the joint in 
question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  Id.  Furthermore, 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors, to include with 
repeated use and during flare-ups.  See DeLuca, 8 Vet. App. 
at 205-207.  In the instant case, the examiner noted the 
veteran's complaints of pain and weakness in the left knee, 
and also noted a significant loss of range of motion in the 
knees that interfered with navigating stairs and other 
physical activities; however, the examiner did not attempt to 
quantify any additional motion loss with repeated use and/or 
during flare-ups.  Such findings would be helpful in 
resolving the claim based on limitation of motion.  See 
38 U.S.C.A. § 5103A.

Regarding the veteran's instability of the left knee 
(previously characterized as the sole residual of a left knee 
meniscus tear), the RO apparently considers the disability 
analogous to a benign bone growth, under Diagnostic Code 
5015, but has rated the this disability, by analogy, under 
Diagnostic Code 5257, for other impairment of the knee, to 
include recurrent subluxation or lateral instability.  See 
38 C.F.R. §§ 4.20, 4.27 (2004).   As indicated above, the 
report of the April 2004 examination includes notations as to 
possible ACL instability in the left knee, and that a follow-
up MRI of the ACL was recommended for clarification.  
However, the Board points out that there is no record of any 
subsequent MRI either in connection with, or since, the 
examination; nor are there any other pertinent findings 
regarding the presence or frequency of any instability in, or 
recurrent subluxation of, the knee.  Such findings would be 
helpful in resolving this claim on appeal.  Id.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, preferably, at the 
Indianapolis VA Medical Center (VAMC) (as the veteran 
requested during the July 2002 Board hearing).  The veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may result in a 
denial of the claims for higher initial ratings.  See 38 
C.F.R. § 3.655 (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Indianapolis 
VAMC, dated from August 1999 to December 2002; and from the 
VA Iliana Healthcare System, in Danville, Illinois 
(hereinafter referred to as the Danville VAMC), dated from 
August 1999 to November 1999, and from August 2002 to 
September 2002.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Indianapolis VAMC since December 2002, and from the Danville 
VAMC since September 2002, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requesting 
records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  In adjudicating each claim, the RO must document its 
consideration of whether "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), pursuant to Fenderson, cited to above, is 
appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected left knee disabilities from the 
Indianapolis VAMC, since December 2002; 
and from the Danville VAMC, since 
September 2002.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
knee, by a physician-preferably, at the 
Indianapolis VAMC, as requested.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include X-rays and range of motion 
studies, reported in degrees, as well as 
an MRI, if deemed warranted) should be 
accomplished (and all findings made 
available to the primary physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

Regarding the latter, the physician 
should indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should also specifically 
indicate whether there is lateral 
instability and/or recurrent subluxation 
associated with the left knee.  If either 
or both is present, the examiner should 
provide an assessment as to whether such 
symptom(s) result in impairment that is 
considered slight, moderate or severe.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for an 
initial rating in excess of 10 percent for 
instability as a residual of a left knee 
meniscus tear, and for an initial rating 
in excess of 10 percent for left knee 
limited extension, in light of all 
pertinent evidence and legal authority.  
In adjudicating each claim, the RO must 
document its consideration of whether 
"staged rating" pursuant to Fenderson, 
cited to above, is appropriate.  

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

